DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 11 and 14 are objected to because of the following informalities: typographical error.
To be specific, claim 10 includes the following limitations:
“providing in said current data addresses at least one ; and
changing at least one portion of the selected cryptographic masks applied as a result of changes of the value of said at least one mask change control bit.”

However, the phrase “providing in said current data addresses at least one” is an incomplete phrase because its language fails to actually identify the element of which “at least one” is being provided “in said current data addresses....”  Therefore, to cure the instant deficiency, Examiner suggests that Applicant amend the disputed claim as follows:
“providing in said current data addresses at least one mask change control bit; and
changing at least one portion of the selected cryptographic masks applied as a result of changes of the value of said at least one mask change control bit.”

Claim 11 is objected to for depending upon claim 10, but failing to cure its foregoing deficiency.
Regarding claim 14, this claim includes inter alia the following phrase:
“applying Advance Encryption Standard, processing to the.”

.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To be specific, claims 1 and 15 include inter alia the following limitation:
“applying said cryptographic masks to said plain text data to obtain therefrom encrypted data.....”

However, the term “therefrom” is indefinite because it is unclear whether and how the term is intended to modify the “obtain” or the “encrypted data” element of the foregoing limitation.
In addition, claim 1 also includes the following limitation: “said communication bus access requests....”  However, there is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-14, 16 and 17, these claims are rejected for depending upon claims 1 and 15, but failing to cure their foregoing indefiniteness deficiencies.
Claim 9 is also rejected because it includes inter alia the following limitations: (1) “said supplemental information”; and (2) “said set of calculated cryptographic masks stored as a function of said current data addresses....”
However, there is insufficient antecedent basis for these limitations in claim 9. To be specific, it is unclear whether the disputed limitations of claim 9 respectively relate back to the earlier recited “supplemental information on data security” element of claim 9 and the earlier recited “cryptographic masks based cryptographic masks based on cryptographic keys” of claim 1, because the disputed limitations of claim 9: (1) are written in past tense; and (2) do not mirror the foregoing earlier recited elements.
Claims 10 and 11 are also rejected for depending upon claim 9, but failing to cure its foregoing indefiniteness deficiencies.
Regarding claim 18, this claim includes inter alia the following limitation:
“applying said cryptographic masks to encrypt said plain text data to obtain therefrom encrypted data or to decrypt encrypted data....”

However, the term “therefrom” is indefinite because it is unclear whether and how the term is intended to modify the “obtain” or the “encrypted data” element of the foregoing limitation.

Regarding claims 19 and 20, these claims are rejected for depending upon claim 18, but failing to cure its foregoing indefiniteness deficiencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.
To be specific, the preamble of claim 1 is drawn to a “method,” which falls under the “process” category of statutory invention, while the preambles of claims 15 and 18 are drawn to a “circuit” and a “device,” which typically fall under the “machine” category of statutory invention.  (Step 1: YES).
Turning to the body of the claims, claims 1 and 15 include inter alia following limitations:
“receiving...access requests to memory locations for storing encrypted data, said memory locations...being accessible...for reading data stored in the memory locations, wherein said access requests include burst requests for access to respective sets of said memory locations...;
calculating, as a function of [] start addresses, cryptographic masks based on cryptographic keys;


And claim 18 includes inter alia the following limitations:
“to receive...access requests to [] memory locations, wherein the access requests include burst requests for access to respective sets of said memory locations...and
...to calculate, as a function of [] start addresses, encryption/decryption cryptographic masks based on cryptographic keys and
to receive plain text data for encryption or encrypted data stored in said memory locations, and
to apply said cryptographic masks to encrypt said plain text data to obtain therefrom encrypted data or to decrypt encrypted data stored in said memory locations to obtain therefrom decrypted data as a function of a value of a secure mode signal, and
to include said encrypted data or said decrypted data in output data....”

However, the foregoing limitations of claims 1, 15 and 18 are directed to a mental process because they can be performed within the human mind.  (Step 2A: YES).
Regarding the matter of significantly more, in addition to the foregoing, claims 1 and 15 further include the following additional limitations:
“an input node configured to receive over a communication bus access requests to memory locations, said memory locations being accessible via said communication bus, wherein said access requests including burst requests for access to respective sets of said memory locations starting from respective start addresses, the burst requests conveying said respective start addresses;
an output node configured to transmit over said communication bus output data; and
processing circuitry coupled to said input node and said output node and configured to...include...data into output data provided on said output node for transmission over said communication bus.”

And claim 18 further includes the following additional limitations:
“memory locations configured to store [] data, said memory locations having respective addresses;
a communication bus coupled to the memory locations and configured to convey access requests to said memory locations, wherein said access requests include burst requests for access to respective sets of said 
a circuit coupled to said communication bus and having an input node configured to receive over said communication bus access requests to said memory locations, wherein
the access requests include burst requests for access to respective sets of said memory locations starting from respective start addresses,
the burst requests conveying said respective start addresses, and the circuit having an output node configured to transmit over said communication bus output data, and
the circuit further configured...to include...data in output data provided on said output node.”

However, the aforementioned additional limitations of independent claims 1, 15 and 18 are all well-understood, routine and conventional features in the field of computer technology.  Therefore, additional limitations of independent claims 1, 15 and 18 do not amount to significantly more than an instruction to apply the foregoing mental process to the field of computer technology.  (Step 2B: NO).
	Regarding claims 2-14, 16, 17, 19 and 20, these claims are rejected for depending upon base claims 1, 15 and 18, but failing to cure their foregoing subject matter eligibility deficiency.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raju et al. (US 2009/0327716 A1, hereinafter Raju) in view of Case et al. (US 2016/0364343 A1, hereinafter Case).
Regarding claims 1 and 15, Raju teaches a circuit (309, FIG. 3) (¶ 35 “circuit/ MAC 309), comprising:
an input node configured to receive over a communication bus (314, FIG. 3) access requests to memory locations (312, FIG. 3), said memory locations being accessible via said communication bus (¶ 35 “circuit/MAC 309...system memory 312... connected by a bus 314”; ¶ 36, 37, 38 “circuit/MAC 309...provide...access control mechanisms...for transmission and reception”; ¶ 40, 57, 58, 59 “requests to pull [] data from system memory 312”; note: paragraph 35 implies that Raju’s memory “requests” may be received at an input via bus 314 [see ¶ 35, 40, 59]), wherein
said access requests including burst requests for access to respective sets of said memory locations starting from respective start addresses (¶ 59 “requests to pull [] data from system memory 312”; ¶ 40 “writing data from system memory 312...processing...a received burst...and writing...into system memory 312”; ¶ 38 “provide...access control mechanisms...to... process bursts for transmission and reception”; ¶ 31 “burst 200”),
the burst requests conveying said respective start addresses (602n, FIG. 6) (¶ 58, 57 “Descriptor field 602n provides the...start address which may be a byte address that provides the location of the [] data in system memory 312”; ¶ 31 “burst 200”; note: each MPDU 200/600 of Raju’s burst 200 may include a start address 602n [see Raju ¶ 31, 57, 58]); and

However, Raju does not explicitly disclose, yet Case teaches processing circuitry (112, FIG. 2) coupled to an input node (222/226, FIG. 2) and an output node (224/228, FIG. 2) (¶ 17, 30 “Inline encryption engine 112”; note: engine 112 may connect to inputs 222/226 at an input node and to outputs 224/228 at an output node [see ¶ 30, 31, 32, 33, 34]) and configured to:
calculate (916/930, FIG. 9), as a function (908, FIG. 8) of said start addresses, encryption/decryption cryptographic masks based on cryptographic keys (¶ 84 “determining whether a portion of the address indicates that the address is in an encrypted region”; ¶ 86 “transition to process 916 to encrypt the data”; ¶ 87 “process 930 decrypts the data”; note: Case’s cryptographic masks may be calculated by encrypting or decrypting data [see ¶ 86, 87] and, although Case discloses “encrypting the data component according to” a “starting variable” [see ¶ 89, 90], also note that step 908 discloses that Case’s cryptographic processing may also be a function of a memory address, which implicitly includes a start address [see ¶ 84]);
receive plain text data for encryption or encrypted data stored in said memory locations (¶ 87 “transitions to process 928 to retrieve/receive the data/ encrypted data”; ¶ 86 “encrypt the data/plaintext”; note: paragraph 86 implies that plaintext may have also been received for encryption [see ¶ 86]);

include (926/932, FIG. 9) said encrypted data or said decrypted data into output data provided on said output node for transmission over said communication bus (¶ 87 “process 926 stores the encrypted data...Process 932 transfers the decrypted data”; note: Case’s “output data” may be either stored or transferred [see ¶ 87]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for processing circuitry that: (1) has input and output nodes for receiving and transmitting data; and (2) calculates and applies cryptographic masks to received plaintext data or received encrypted data, in order to either output encrypted plaintext data or decrypted encrypted data.  The teachings of Case, when used within the existing system of Raju’s circuit, will improve the security of system data by enabling the system to encrypt data and store the encrypted data in memory.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Regarding claims 3 and 17, Raju in view of Case teaches all of the limitations of claims 1 and 15, and previously stated, and further teaches: wherein the processing circuitry (Raju: 309, FIG. 3 / Case: 112, FIG. 2) (Raju ¶ 35 “MAC 309”; Case ¶ 17, 30 “Inline encryption engine 112”) is further configured
to read (Case: 928, FIG. 9) said stored encrypted data via said communication bus from said memory locations starting from said respective start addresses (Raju ¶ 59 “pull [] data from system memory 312”; Case ¶ 87 “read/retrieve the data/encrypted data”; note: paragraph 35 implies that data may be stored in memory 312 via bus 314 [see Raju ¶ 35, 59]) and

to includes (Case: 932, FIG. 9) said decrypted data into output data for transmission over said communication bus (Raju ¶ 38 “process bursts for transmission/ output”; Case ¶ 87 “Process 932 output/transfer the decrypted data”; note: paragraph 35 also implies that Raju’s output data may be transmitted via bus 314 [see ¶ 35, 38, 40, 59]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for decrypting stored encrypted data.  The teachings of Case, when used within the function of the system of Raju in view of Case’s cryptographic mask, will make the system more dynamic by enabling it to recover encrypted data from its cryptographic mask.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 4, Raju in view of Case teaches all of the limitations of claim 3, and previously stated, and teaches further comprising:
receiving said access requests from a processing unit (Raju: 320, FIG. 3) coupled to said communication bus (Raju: 314, FIG. 3) (Raju ¶ 35 “MPC 320... connected by a bus 314”; Raju ¶ 59 “DMA 404 may...make multiple requests to access/ pull the relevant data from system memory 312”; note: DMA 404 is a component in a transmitter 322 of MPC 320 [see Raju ¶ 39, 49, 59]); and

Regarding claim 5, Raju in view of Case teaches all of the limitations of claim 4, and previously stated, and teaches further comprising:
sensing (Case: 908, FIG. 9) a secure mode signal indicative of said processing unit (Raju: 320, FIG. 3) operating in a secure mode wherein secure resources of said processing unit are available (Raju ¶ 35 “MPC 320; Case ¶ 85, 84 “a portion of the address indicates that the address is in an encrypted region...one of the bits being used as the encryption indicator/secure mode signal”; note Raju’s MPC 320 may operate in a secure mode, namely an AES mode [see Raju ¶ 40]); and
applying said cryptographic masks to encrypt (Case: 916, FIG. 9) said plain text data or to decrypt (Case: 930, FIG. 9) said stored encrypted data as a function of a value of said secure mode signal (Case ¶ 87 “process 930 decrypts the data”; Case ¶ 86 “transition to process 916 to encrypt the data”; Case ¶ 84 “a portion of the address indicates that the address is in an encrypted region...one of the bits being used as the encryption indicator/secure mode signal”; note: Case may apply cryptographic masks by encrypting or decrypting data as a function of Case’s encryption indicator/secure mode signal [see Case ¶ 84, 86, 87]).

Regarding claim 6, Raju in view of Case teaches all of the limitations of claim 5, and previously stated, and teaches further comprising:
retrieving said plain text data for encryption from a memory (Raju: 312, FIG. 3) (Raju ¶ 37, 36 “memory 312”; Case ¶ 86 “encrypt the data/plaintext”; note: paragraph 86 implies that plaintext is retrieved from a memory for encryption [see Case ¶ 86]),
wherein said memory is accessible as a result of the value of said secure mode signal being indicative of said processing unit operating in said secure mode (Case ¶ 85, 84 “a portion of the address indicates that the address is in an encrypted region... one of the bits being used as the encryption indicator/secure mode signal”; note: Case’s secure memory is accessed when the encryption indicator/secure signal indicates a secure mode [see Case ¶ 84, 85, 86]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for using a secure mode signal to access a memory.  The teachings of Case, when used with the features of the system of Raju in view of Case’s secure mode, will improve security further by ensuring that the system’s memory is securely accessed.  Therefore, Examiner 
Regarding claim 14, Raju in view of Case teaches all of the limitations of claim 3, and previously stated, and further teaches: wherein calculating cryptographic masks as a function of said start addresses and applying cryptographic masks calculated includes applying Advanced Encryption Standard, processing to the (Raju ¶ 35; Case ¶ 17, 30, 48, 65 “keys [] are used in [] AES encryption”; Case ¶ 79 “encryption modes may include [] AES encryption”; Case ¶ 84 “determining whether a portion of the address indicates that the address is in an encrypted region”; Case ¶ 86 “transition to process 916 to encrypt the data”; Case ¶ 87 “process 930 decrypts the data”; note: Case’s cryptographic masks may be calculated and applied by either encrypting or decrypting data based on AES [see Case ¶ 79, 86, 87] and, although Case discloses “encrypting the data component according to” a “starting variable” [see Case ¶ 89, 90], also note that step 908 discloses that Case’s cryptographic processing may also be a function of a memory address, which implicitly includes a start address [see Case ¶ 84]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for applying cryptographic masks as a function of a start address.  The teachings of Case, when used within the existing system of Raju’s cryptographic masks, will make the system’s security more dynamic by enabling the system to selectively apply cryptographic masks to its memory’s data.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 18, Raju teaches a device, comprising:

a communication bus (314, FIG. 3) coupled to the memory locations and configured to convey access requests to said memory locations (¶ 35 “system memory 312...connected by a bus 314”; ¶ 40, 57, 58, 59 “requests to pull [] data from system memory 312”; note: paragraph 35 implies that Raju’s memory “requests” may be transmitted/conveyed via bus 314 [see ¶ 35, 40, 59]),
wherein said access requests include burst requests for access to respective sets of said memory locations starting from respective start addresses (602n, FIG. 6), the burst requests conveying said respective start addresses (¶ 59 “requests to pull [] data from system memory 312”; ¶ 58, 57 “Descriptor field 602n provides the...start address which may be a byte address that provides the location of the [] data in system memory 312”; ¶ 40 “writing data from system memory 312...processing...a received burst...and writing...into system memory 312”; ¶ 31 “burst 200”); and
a circuit (309, FIG. 3) coupled to said communication bus and having an input node configured to receive over said communication bus access requests to said memory locations (¶ 35 “circuit/MAC 309...connected by a bus 314”; ¶ 38 “circuit/MAC 309...provide...access control mechanisms...processors 310 may provide...parameters [] to...process bursts for transmission and reception”), wherein
the access requests include burst requests for access to respective sets of said memory locations starting from respective start addresses (¶ 59 “requests to 
the burst requests conveying said respective start addresses (¶ 58, 57 “Descriptor field 602n provides the...start address which may be a byte address that provides the location of the [] data in system memory 312”; ¶ 31 “burst 200”; note: each MPDU 200/600 of Raju’s burst 200 may include a start address 602n [see Raju ¶ 31, 57, 58]), and
the circuit having an output node configured to transmit over said communication bus output data (¶ 38 “circuit/MAC 309...provide...access control mechanisms...processors 310 may provide...parameters [] to...process bursts for transmission/output”).
However, Raju does not explicitly disclose, yet Case teaches:
memory locations configured to store encrypted data (¶ 14 “perform [] encryption to multiple memory locations...encrypted memory regions...encrypted storage is available”);
a circuit (112, FIG. 2) (¶ 17, 30 “Inline encryption engine 112”) further configured
to calculate (916/930, FIG. 9), as a function (908, FIG. 8) of said start addresses, encryption/decryption cryptographic masks based on cryptographic keys (¶ 84 “determining whether a portion of the address indicates that the address is in an encrypted region”; ¶ 86 “transition to process 916 to encrypt the 
to receive plain text data for encryption or encrypted data stored in said memory locations (¶ 87 “transitions to process 928 to retrieve/receive the data/ encrypted data”; ¶ 86 “encrypt the data/plaintext”; note: paragraph 86 implies that plaintext may have also been received for encryption [see ¶ 86]), and
to apply said cryptographic masks to encrypt (916, FIG. 9) said plain text data to obtain therefrom encrypted data or to decrypt (930, FIG. 9) encrypted data stored in said memory locations to obtain therefrom decrypted data as a function of a value of a secure mode signal (¶ 87 “process 930 decrypts the data”; ¶ 86 “transition to process 916 to encrypt the data”; ¶ 84 “a portion of the address indicates that the address is in an encrypted region...one of the bits being used as the encryption indicator/secure mode signal”; note: Case may apply cryptographic masks by encrypting or decrypting data as a function of Case’s encryption indicator/secure mode signal [see ¶ 84, 86, 87]), and
to include (926/932, FIG. 9) said encrypted data or said decrypted data in output data provided on said output node (¶ 87 “process 926 stores the encrypted data...Process 932 transfers the decrypted data”; note: Case’s “output data” may be either stored or transferred [see ¶ 87]).

Regarding claim 19, Raju in view of Case teaches all of the limitations of claim 18, and previously stated, and teaches further comprising: a processing unit (Raju: 320, FIG. 3) coupled to said communication bus (Raju: 314, FIG. 3), the circuit further configured to transmit said output data over said communications to said processing unit (Raju ¶ 35 “MPC 320...connected by a bus 314”; Raju ¶ 38 “MAC 309...may provide  ...parameters [] to...process bursts for transmission and reception”; Raju 40 “MPC 320 may...transfer...data between system memory 312...Transferring data for...transmission may include writing data from system memory 312”; note: paragraph 35 implies that Raju’s memory data may be transmitted via bus 314 [see ¶ 35, 40, 59]).
Regarding claim 20, Raju in view of Case teaches all of the limitations of claim 18, and previously stated, and further teaches: wherein the circuit (Raju: 309, FIG. 3 / Case: 112, FIG. 2) is configured to calculate (Case: 916/930, FIG. 9) cryptographic masks based on cryptographic keys according to the Advanced Encryption Standard (Raju ¶ 35; Case ¶ 17, 30, 48, 65 “keys [] are used in [] AES encryption”; Case ¶ 79 
Before the effective filing date, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for calculating cryptographic masks based on cryptographic key according the Advanced Encryption Standard.  The teachings of Case, when used within the system of Raju in view of Case’s calculation of cryptographic masks, will improve the system’s interoperability by having the system use a standardized algorithm to calculating its cryptographic masks.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raju in view of Case further in view of Coffey et al. (US 2002/0010883 A1, hereinafter Coffey).
Regarding claim 7, Raju in view of Case teaches all of the limitations of claim 4, and previously stated, and teaches further comprising: making said memory locations selectively accessible via said communication bus (Raju: 314, FIG. 3) by selectively propagating said access requests to said memory locations (Raju: 312, FIG. 3) as a function of a control signal (Raju ¶ 35 “system memory 312... connected by a bus 314”; Raju ¶ 40 “transfer...data between system memory 312...Transferring data for... transmission may include writing data from system memory 312”; Raju ¶ 57 “a control signal/address that provides the location of [] data in system memory 312”; Raju ¶ 59 
However, Raju in view of Case does not explicitly disclose, yet Coffey teaches: making memory locations (118, FIG. 5) selectively accessible via a memory controller (147, FIG. 5) coupled to a communication bus (example: 2, FIG. 1) by selectively propagating access requests (126, FIG. 5) to said memory locations to said memory controller as a function of a control signal (126, FIG. 5) (¶ 50 “Interface Unit must wait until it receives a Data_Available 127 [] signal from [] Memory Controller 147 before it can...send [] Read_Memory 126 [] signal to the Trace Memory Controller 147 to signal [] intent to read data from...Memory 118...propagation/transmission of data between... Memory 118 and the [] Interface Unit 119...to store bursts of data...on [] bus 2”; note: memory controller 147 propagates access requests 126 to memory 118 as read signal 128 and/or address signal 125 [see ¶ 50]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Coffey for having a memory controller propagate memory access requests to a memory via a bus and as a function of a control signal.  The teachings of Coffey, when used within the system of Raju in view of Case’s memory access request propagation feature, will improve the system by having a memory manager manage its memory resources more efficiently and provide memory resource access to more than one module.  Therefore, Examiner concludes 
Regarding claim 8, Raju in view of Case further in view of Coffey teaches all of the limitations of claim 7, and previously stated, and further teaches: wherein said cryptographic masks are applied to encrypt (Case: 916, FIG. 9) said plain text data or decrypt (Case: 930, FIG. 9) said stored encrypted data as a result of receiving an input data availability signal (Coffey: 127, FIG. 5), said input data availability signal being provided by one of said memory controller (Coffey: 147, FIG. 5) and said processing unit (Raju: 320, FIG. 3) as a function of said control signal (Raju 40 “MPC 320 may... transfer...data between system memory 312...Transferring data for...transmission may include writing data from system memory 312”; Raju ¶ 59 “DMA 404 may...make multiple requests to access/pull the relevant data from system memory 312”; Case ¶ 87 “process 930 decrypts the data”; Case ¶ 86 “transition to process 916 to encrypt the data”; Case ¶ 84 “a portion of the address indicates that the address is in an encrypted region...one of the bits being used as the encryption indicator/control signal”; Coffey ¶ 50 “Interface Unit must wait until it receives a Data_Available 127 [] signal from the [] Memory Controller 147 before it can request/read data from...Memory 118”; note: DMA 404 is a component in a transmitter 322 of MPC 320 [see Raju ¶ 39, 49, 59], and Case may apply cryptographic masks by encrypting or decrypting data as a function of Case’s encryption indicator/control signal [see Case ¶ 84, 86, 87]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Coffey for having a memory controller provide an input data availability signal.  The teachings of Coffey, when used .
Claims 9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Raju in view of Case further in view of Kim et al. (US 2008/0019524 A1, hereinafter Kim) further in view of Sakaguchi et al. (US 2012/0144079 A1, hereinafter Sakaguchi).
Regarding claim 9, Raju in view of Case teaches all of the limitations of claim 3, and previously stated, and further teaches wherein said access requests received over said communication bus convey, along with said respective start addresses (Raju: 602n, FIG. 6), supplemental information (Raju: 602k/602m, FIG. 6) on data security and data unit size (Raju: 602a, FIG. 6) (Raju ¶ 57 “field 602a specifies the MAC protocol data unit length...field 602k specifies an AES mode...The AES mode may indicate what type of encryption[] is necessary for processing...field 602m specifies...the key to be used...602n provides the TX DMA start address which may be a byte address that provides the location...in system memory 312”), and wherein applying said cryptographic masks comprises:
storing a set of cryptographic masks (Case ¶ 87 “process 926 stores the masked/encrypted data”);
determining, as a function of supplemental information, current data addresses for plain text data available for application of said set of calculated cryptographic masks 
applying (Case: 916, FIG. 9) to said plain text data available for application of cryptographic masks, cryptographic masks stored as a function of said current data addresses (Case ¶ 84 “determining whether a portion of the address indicates that the address is in an encrypted region”; Case ¶ 86 “transition to process 916 to encrypt the data”; Case ¶ 89 “encrypting the data component according to the context component”; Case ¶ 90 “the context component can include...an address...a starting variable”; note: Case may apply cryptographic masks by encrypting or decrypting data as a function of Case’s encryption indicator/secure mode signal [see Case ¶ 86, 87] and, although Case discloses “encrypting the data component according to” an “address...a starting variable” [see Case ¶ 89, 90], also note that step 908 discloses that Case’s cryptographic processing may also be a function of a memory address, which implicitly includes a start address [see Case ¶ 84]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for plain text data that is available for applying cryptographic masks.  The teachings of Case, when used with the system of Raju in view of Case’s memory address feature and its supplemental information on data security, will enable data security by having the system: (1) utilize its supplemental information to apply cryptographic masks for encryption; and (2) 
However, Raju in view of Case does not explicitly disclose wherein said access requests received over said communication bus convey, along with said respective start addresses, supplemental information on burst request type and burst request lengths, and wherein applying said cryptographic masks comprises: storing a set of calculated cryptographic masks; calculating, as a function of an input data availability signal and said supplemental information, current data addresses for plain text data available for application of said set of calculated cryptographic masks; and applying to said plain text data available for application of cryptographic masks, cryptographic masks selected out of said set of calculated cryptographic masks stored as a function of said current data addresses.
In an analogous art, Kim teaches:
storing a set of calculated cryptographic masks (¶ 93 “addresses...should be calculated in advance...stores/applies the calculated addresses to the memories”; ¶ 89, 64 “key memory [] stores a secret key value...and a round key value generated/ calculated from the secret key required for performing each round operation”; note: Kim discloses that the “addresses” applied to “key memory should be calculated” and thus such “addresses” may read on the phrase “a set of calculated cryptographic masks” [see ¶ 93]);
calculating current data addresses (¶ 93 “addresses...should be calculated in advance...calculate the addresses used/current data addresses”); and

Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Kim: (1) for calculating current data addresses; and (2) for calculating and storing calculated cryptographic masks to select for the application of cryptographic masks.  The teachings of Kim, when used within the system of Raju in view of Case’s (1) current data addresses determinations and (2) cryptographic masking technique, will improve the system’s efficiency by enabling the system to reduce the time and resources required to perform its cryptographic masking technique.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Raju in view of Case further in view of Kim does not explicitly disclose wherein said access requests received over said communication bus convey, along with burst request type and burst request lengths, and wherein applying said cryptographic masks comprises: calculating, as a function of an input data availability signal, current data addresses for plain text data available for application of said set of calculated cryptographic masks.
Sakaguchi teaches:
wherein access requests convey supplemental information on burst request type and burst request lengths (¶ 81 “transmitting a read address...includes signals of...burst length, burst size, burst type”; ¶ 97 “transmitting a write address/access request...is formed from signals of...burst length, burst size, burst type”) and
an input data availability signal (¶ 90, 100 “write address ready [] is a ready signal indicative of whether or not the slave 140 is in a state in which it can receive an address and a control signal”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Sakaguchi: (1) for having an access request signal include supplemental information on a burst request type and a burst request length; and (2) for using an input data availability signal to indicate when a memory access request may be received.  The teachings of Sakaguchi, when used with the system of Raju in view of Case further in view of Kim’s (1) access requests and (2) the receipt of such access requests, will: (1) enable improved processing of the access requests by enabling the system to verify that enough memory is available to store the entire payload of a burst before processing the payload for storage and by enabling the system to ensure that each of its bursts are processing according to their type; and (2) make the system more robust and prevent memory access failures by enabling the system to prevent a memory access request from being received and processed when the system’s memory is unavailable.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

said access requests received over said communication bus convey, along with said respective start addresses (Raju: 602n, FIG. 6), supplemental information on data unit size (Raju: 602a, FIG. 6) (Raju ¶ 35 “circuit/MAC 309...system memory 312... connected by a bus 314”; Raju ¶ 36, 37, 38 “circuit/MAC 309...provide...access control mechanisms...for transmission and reception”; Raju ¶ 40, 57 “field 602a specifies the MAC protocol data unit length in bytes...Descriptor field 602n provides the...start address which may be a byte address that provides the location of the [] data in system memory 312”; Raju ¶ 58, 59 “requests to pull [] data from system memory 312”; note: paragraph 35 implies that Raju’s memory “requests” may be received at an input via bus 314 [see Raju ¶ 35, 40, 59]); and
determining, as a function of supplemental information, current data addresses for data available for application of cryptographic masks (Raju ¶ 58, 57 “determines/ provides...start address which may be a byte address that provides the location of the [] data in system memory 312”; Case  ¶ 86 “encrypt the data/plaintext”; note: each of Raju’s access requests 200/600 may include a start address 602n [see Raju ¶ 31, 57, 58], also note that paragraph 86 of Case implies that plaintext/unencrypted data may be received for encryption, i.e., application of cryptographic masks [see ¶ 86]); and
calculating cryptographic masks applicable to future incoming access requests as a function of at least one of the start address of a last received access request (Case ¶ 84 “determining whether a portion of the address indicates that the address is in an encrypted region”; Case ¶ 86 “transition to process 916 to encrypt the data”; Case ¶ 89 
the current data unit address (Raju: 602m, FIG. 6) determined for said last received access request and storing at least one cryptographic mask out of a set of candidate cryptographic masks (Raju ¶ 57 “field 602m specifies...candidate mask/key to be used”; note: paragraph 35 implies that Raju’s memory “requests” may be received at an input via bus 314 [see Raju ¶ 35, 40, 59]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for plain text data that is available for applying cryptographic masks.  The teachings of Case, when used with the system of Raju in view of Case’s memory address feature and its supplemental information on data unit size, will: (1) make the system more efficient by enabling it to utilize supplemental information to ensure that the system has sufficient resources to process an amount of data that is received, before actually processing that data; and (2) improve data security by enabling the system to determine a current data unit address of a candidate cryptographic mask (e.g., a key) and to determine a memory address at which to store received data that the candidate cryptographic mask has been applied to 
However, Raju in view of Case does not explicitly disclose wherein said access requests convey supplemental information on burst request type and burst request lengths, and wherein applying said cryptographic masks comprises: calculating, as a function of an input data unit availability signal and said supplemental information, current data addresses for data available for application of cryptographic masks; and calculating a set of candidate cryptographic masks applicable to future incoming access requests, the current data unit address calculated for said last received access request, and burst type.
In an analogous art, Kim teaches:
calculating current data addresses for data available for application of cryptographic masks (¶ 93 “addresses applied to the data memory...should be calculated in advance...calculate the addresses used/current data addresses”); and
calculating a set of candidate cryptographic masks applicable to future incoming access requests (¶ 89, 64 “a candidate mask/a round key generated/calculated from the secret key[,] required for performing each round operation”),
the current data unit address calculated for said last received access request and storing at least one cryptographic mask out of said set of candidate cryptographic masks (¶ 93 “addresses applied to...key memory 425 should be calculated in advance”), and
storing at least one cryptographic mask out of said set of candidate cryptographic masks (¶ 93 “stores/applies the calculated addresses to the memories”; ¶ 89, 64 “key 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Kim: (1) for calculating current data addresses; and (2) for both calculating and storing both candidate cryptographic masks and a current data unit address.  The teachings of Kim, when used within the system of Raju in view of Case’s (1) current data addresses determinations and (2) cryptographic masking technique, will improve the system’s efficiency by enabling the system to reduce the time and resources required to perform its cryptographic masking technique.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Raju in view of Case further in view of Kim does not explicitly disclose wherein said access requests convey supplemental information on burst request type and burst request lengths, and wherein applying said cryptographic masks comprises: calculating, as a function of an input data unit availability signal and said supplemental information, current data addresses for data available for application of cryptographic masks, the current data unit address calculated for said last received burst type.
In an analogous art, Sakaguchi teaches:
wherein access requests convey supplemental information on burst request type and burst request lengths (¶ 81 “transmitting a read address...includes signals of...burst 
an input data availability signal (¶ 90, 100 “write address ready [] is a ready signal indicative of whether or not the slave 140 is in a state in which it can receive an address and a control signal”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Sakaguchi: (1) for having an access request signal include supplemental information on a burst request type and a burst request length; and (2) for using an input data availability signal to indicate when a memory access request may be received.  The teachings of Sakaguchi, when used with the system of Raju in view of Case further in view of Kim’s (1) access requests and (2) the receipt of such access requests, will: (1) improve system integrity by having the system use the supplemental information to verify that enough memory is available to store the entire payload of a burst before processing the payload for storage and by having the system use the supplemental information to ensure that each of its bursts are processing according to their type; and (2) make the system more robust and prevent memory access failures by having the system use the supplemental information to prevent a memory access request from being received and processed when the system’s memory is unavailable.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raju in view of Case further in view of Kim further in view of Sakaguchi further in view of Edwards et al. (US 8,874,926 B1, hereinafter Edwards).

However, Raju in view of Case does not explicitly disclose, yet Edwards teaches:
providing at least one (note: Edwards teaches that its transmission protocol may include “1 R/W bit”/mask change control bit [see: col. 9, lns. 13-21]); and
changing at least one portion of the selected cryptographic masks applied as a result of changes of the value of said at least one mask change control bit (note: it is implicit that Edwards’ “R/W bit” may change a cryptographic mask because a R/W bit for determining whether to read or write data, derivatively, also determines whether that data should be encrypted or decrypted [see: col. 9, lns. 13-21]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Edwards for a bit that controls whether an encryption mask or a decryption mask is applied.  The teachings of Edwards, when used with the control bits of the system of Raju in view of Case further in view of Kim further in view of Sakaguchi’s current data addresses, will improve the system by providing it with straightforward means for controlling whether data is written to, or read from, particular addresses of the system’s memory.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raju in view of Case further in view of Langhammer et al. (US 10,237,066 B1, hereinafter Langhammer).
Regarding claim 13, Raju in view of Case teaches all of the limitations of claim 1, and previously stated, and teaches further comprising:
calculating said cryptographic masks as a function of said start addresses (Case ¶ 84 “determining whether a portion of the address indicates that the address is in an encrypted region”; Case ¶ 86 “transition to process 916 to encrypt the data”; Case ¶ 87 “process 930 decrypts the data”; note: Case’s cryptographic masks may be calculated by encrypting or decrypting data [see Case ¶ 86, 87] and, although Case discloses “encrypting the data component according to” an “address...a starting variable” [see Case ¶ 89, 90], also note that step 908 discloses that Case’s cryptographic processing may also be a function of a memory address, which implicitly includes a start address [see Case ¶ 84]);
processing incoming access requests (Raju ¶ 40 “processing...a received burst... and writing...into system memory 312”; note: Raju’s burst 200 includes MPDU IP packet requests 202 [see Raju ¶ 31, 40]) and
storing (Case: 926, FIG. 9) incoming access requests in a register (Case: 202, FIG. 2) (Case ¶ 31 “Buffer 202 can be implemented as a FIFO buffer/register...store/ place the newest data on the top of a [] stack”; note: Raju’s burst 200 includes MPDU IP packet requests 202 [see Raju ¶ 31, 40]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Case for storing incoming 
However, Raju in view of Case does not explicitly disclose, yet Langhammer teaches:
wherein a processing is a processing pipeline (col. 11, lns. 27-31 “encryption pipeline processing”);
calculating (502, FIG. 5) said cryptographic masks via the processing pipeline (col. 11, lns. 27-31 “calculating/processing upon a block of data is performed using [] encryption pipeline processing”);
checking whether the processing pipeline is available for processing incoming access requests (col. 12, lns. 43-48 “the encryption pipeline signals an available or busy status”; note: lines 43-48 on column 12 of Langhammer imply that an “available or busy status” may be “checked” because the status has no utility when it cannot be “checked” [see: col. 12, lns. 43-48]) and
response to the processing pipeline being unavailable (col. 12, lns. 43-48 “the encryption pipeline signals...busy status”; note: lines 43-48 on column 12 of Langhammer imply that a “busy status” may be responded to because the status has no utility when it cannot be responded to [see: col. 12, lns. 43-48]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Langhammer for: (1) having 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of U.S. Patent No. 11,042,655 B2 (hereinafter patented claim 1).  Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
Regarding instant claim 15:
Instant application (App. No. 16/433,847):
15. A circuit, comprising:
  an input node configured to
  receive over a communication bus access requests to memory locations,
  said memory locations being accessible via said communication bus,
  wherein said access requests including burst requests for access to respective sets of said memory locations starting from respective start addresses,
  the burst requests conveying said respective start addresses;
  an output node configured to transmit over said communication bus output data;  and
  processing circuitry coupled to said input node and said output node and configured to:
US Patent (US 11,042,655 B2):
1. A method, comprising:
  receiving over an Advanced Extensible Interface (AXI) bus data access requests for data units stored in a memory,
  wherein the AXI bus operates in burst mode,
  wherein the requests comprise burst requests for access to respective sets of data units stored in the memory starting from respective data start addresses,
  the burst requests conveying said respective data start addresses and security information indicative of whether the data units requested in the burst requests are encrypted or non-encrypted data units,

  wherein said requests for data units received over the AXI bus convey, along with said respective data start addresses and security information, supplemental 
  receiving data unit availability signals indicative of availability of data units from the memory;
  reading the data start addresses and the security information conveyed by the burst requests,
  subdividing the burst requests received, as a function of said data start addresses and said security information, into burst requests for encrypted data units and burst requests for non-encrypted data units,
  forwarding both the burst requests for encrypted data units and the burst requests for non-encrypted data units towards the memory, and

  receive plain text data for encryption or encrypted data stored in said memory locations;
  apply said cryptographic masks to encrypt said plain text data to obtain therefrom encrypted data or to decrypt encrypted data stored in said memory locations to obtain therefrom decrypted data as a function of a value of a secure mode signal; and
  include said encrypted data or said decrypted data into output data provided on said output node for transmission over said communication bus.
  retrieving the encrypted and non-encrypted data units from the memory over the AXI bus; and
  applying Advanced Encryption Standard (AES) processing to the burst requests for encrypted data units by calculating decryption masks for the encrypted data units and applying the decryption masks to the encrypted data units retrieved,
  wherein applying the decryption masks includes applying the decryption masks to encrypted data units out of data units available from the memory by:
  calculating, as a function of said data unit availability signals and said supplemental information, current data addresses for said encrypted data units, and
  selecting the decryption masks applied to said encrypted data units as a function of the current data addresses calculated.


Regarding instant claim 1, this claim is not patentably distinct from instant claim 15 and, therefore, is rejected for at least the same reason(s) set forth above in the foregoing nonstatutory double patenting rejection of instant claim 15.
Regarding instant claim 18: 
Instant application (App. No. 16/433,847):
18. A device, comprising:
  memory locations configured to store encrypted data, said memory locations having respective addresses;
  a communication bus coupled to the memory locations and configured to convey access requests to said memory locations,
  wherein said access requests include burst requests for access to respective sets of said memory locations starting from respective start addresses,
  the burst requests conveying said respective start addresses; and
  a circuit coupled to said communication bus and having an input node configured to receive over said communication bus access requests to said memory locations,
  wherein the access requests include burst requests for access to respective sets of said memory locations starting from respective start addresses,
  the burst requests conveying said respective start addresses, and
  the circuit having an output node configured to transmit over said communication bus output data, and
Patented Application (US 11,042,655 B2):
1. A method, comprising:
  receiving over an Advanced Extensible Interface (AXI) bus data access requests for data units stored in a memory,
  wherein the AXI bus operates in burst mode,
  wherein the requests comprise burst requests for access to respective sets of data units stored in the memory starting from respective data start addresses,
  the burst requests conveying said respective data start addresses and security information indicative of whether the data units requested in the burst requests are encrypted or non-encrypted data units,

  wherein said requests for data units received over the AXI bus convey, along with said respective data start addresses and security information, supplemental information on data unit size, burst request type, and burst request lengths;
  receiving data unit availability signals indicative of availability of data units from the memory;
  reading the data start addresses and the security information conveyed by the burst requests,
  subdividing the burst requests received, as a function of said data start addresses and said security information, into burst 
  forwarding both the burst requests for encrypted data units and the burst requests for non-encrypted data units towards the memory, and

  to calculate, as a function of said start addresses, encryption/decryption cryptographic masks based on cryptographic keys and
  to receive plain text data for encryption or encrypted data stored in said memory locations, and
  to apply said cryptographic masks to encrypt said plain text data to obtain therefrom encrypted data or to decrypt encrypted data stored in said memory locations to obtain therefrom decrypted data as a function of a value of a secure mode signal, and
  to include said encrypted data or said decrypted data in output data provided on said output node.
  retrieving the encrypted and non-encrypted data units from the memory over the AXI bus; and
  applying Advanced Encryption Standard (AES) processing to the burst requests for encrypted data units by calculating decryption masks for the encrypted data units and applying the decryption masks to the encrypted data units retrieved,
  wherein applying the decryption masks includes applying the decryption masks to encrypted data units out of data units available from the memory by:
  calculating, as a function of said data unit availability signals and said supplemental information, current data addresses for said encrypted data units, and
  selecting the decryption masks applied to said encrypted data units as a function of the current data addresses calculated.


Instant claims 2-14, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 in view of the prior art of record.
Regarding instant claims 2-14, 16, 17, 19 and 20, patented claim 1 teaches all of the limitations of instant claims 1, 15 and 18, as previously stated.
However, patented claim 1 does not explicitly disclose the remaining limitations of instant claims 2-14, 16, 17, 19 and 20, yet the prior art of record teaches those remaining limitations mutatis mutandis as set forth in the prior art rejections above.
Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALISH K BELL/Examiner, Art Unit 2432


/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).